USCA11 Case: 20-12380    Date Filed: 04/27/2021   Page: 1 of 8



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12380
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:19-cr-60265-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

GREGORY LERI,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 27, 2021)



Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12380       Date Filed: 04/27/2021    Page: 2 of 8



      Gregory Leri appeals his 78-month concurrent sentences of imprisonment

for conspiracy to possess with intent to distribute fentanyl and conspiracy to

possess with intent to distribute oxycodone. He asserts the district court plainly

erred in not applying a two-level reduction under U.S.S.G. § 2D1.1(b)(18) because

he met the amended safety-valve criteria in 18 U.S.C. § 3553(f). Additionally, he

contends the district court abused its discretion in sentencing him to 78 months’

imprisonment instead of probation because it failed to properly weigh all the

18 U.S.C. § 3553(a) factors when sentencing him, including the role of his

addiction in the offenses. After review, we affirm.

                                  I. DISCUSSION

A. Safety Valve

      Leri concedes that he did not object to the district court’s conclusion he was

ineligible for safety-valve relief due to a single three-point prior conviction. Thus,

review of this issue is for plain error. See United States v. Vandergrift, 754 F.3d

1303, 1307 (11th Cir. 2014) (reviewing for plain error a sentencing argument that

was not raised before the district court). For an error to be plain, it must be one

that is obvious and clear under current law. United States v. Madden, 733 F.3d

1314, 1322 (11th Cir. 2013). An error is not obvious or clear under current law

when there is a lack of controlling authority or there is room for doubt about the




                                           2
            USCA11 Case: 20-12380           Date Filed: 04/27/2021      Page: 3 of 8



outcome of an issue. United States v. Humphrey, 164 F.3d 585, 588 (11th Cir.

1999).

      Under the safety-valve statute, 18 U.S.C. § 3553(f), a district court must

impose a sentence pursuant to the Sentencing Guidelines without regard to any

statutory minimum if the defendant meets all of the enumerated factors. 18 U.S.C.

§ 3553(f). Section 402 of the First Step Act 1 amended § 3553(f) to apply to more

criminal offenses. United States v. Tigua, 963 F.3d 1138, 1142 (11th Cir. 2020).

The first of the five criteria in § 3553(f), as amended by the First Step Act, is that:

      (1) the defendant does not have--
             (A) more than 4 criminal history points, excluding any criminal
             history points resulting from a 1-point offense, as determined
             under the sentencing guidelines;
             (B) a prior 3-point offense, as determined under the sentencing
             guidelines; and
             (C) a prior 2-point violent offense, as determined under the
             sentencing guidelines.

18 U.S.C. § 3553(f)(1).

      The Sentencing Guidelines, in § 5C1.2, also state the district court shall

impose a sentence in accordance with the Guidelines without regard to the

statutory minimum sentence if the court finds the defendant meets the criteria in

§ 3553(f)(1)-(5), which it lists. U.S.S.G. § 5C1.2. Section 5C1.2 has not been

amended to incorporate the First Step Act’s changes to § 3553(f). Compare



      1
          First Step Act of 2018, Pub. L. No. 115-391, § 402, 132 Stat. 5194, 5221.
                                                3
          USCA11 Case: 20-12380       Date Filed: 04/27/2021     Page: 4 of 8



18 U.S.C. § 3553(f), with U.S.S.G. § 5C1.2. Section 5C1.2 still lists the first

criterion for safety-valve eligibility as “the defendant does not have more than 1

criminal history point, as determined under the sentencing guidelines before

application of subsection (b) of § 4A1.3 (Departures Based on Inadequacy of

Criminal History Category).” U.S.S.G. § 5C1.2(a)(1). Section 2D1.1, the

Guideline for drug offenses, instructs the court should apply a two-level reduction

if a defendant meets the safety-valve criteria in U.S.S.G. § 5C1.2. U.S.S.G.

§ 2D1.1(b)(18).

      The district court did not plainly err in finding that Leri did not satisfy the

safety-valve criteria. Section 3553(f) is not applicable to Leri because it allows the

district court to sentence a defendant without regard to a mandatory minimum

sentence and no mandatory minimum sentences applied to Leri’s convictions.

Thus, because § 3553(f) does not apply, the only question is whether Leri satisfied

the criteria in § 5C1.2 such that he should have received a two-level reduction

under § 2D1.1(b)(18). The § 5C1.2 criteria, which have not been amended after

the First Step Act, state that a defendant must not have more than one criminal

history point. U.S.S.G. § 5C1.2(a)(1). Leri does not satisfy this criteria because he

has four criminal history points.

      The only way Leri could qualify for the two-level reduction is if § 5C1.2’s

reference to “the criteria in 18 U.S.C. § 3553(f)(1)-(5) set forth below” is read to


                                           4
          USCA11 Case: 20-12380        Date Filed: 04/27/2021    Page: 5 of 8



incorporate the amended criteria in § 3553(f), including the broadened criteria for

criminal history in § 3553(f)(1). But that reading is not plain from the language of

§ 5C1.2, which sets out the former criteria explicitly, and Leri has not pointed to

any binding precedent stating that § 5C1.2 must be read to incorporate the

amended criteria in § 3553(f), even though § 5C1.2 itself has not been amended.

      Thus, as Leri does not satisfy the criteria in § 5C1.2 and it is not plain that

the amended criteria in § 3553(f) are incorporated into § 5C1.2, the district court

did not plainly err by not concluding that Leri satisfied the safety-valve criteria.

See Madden, 733 F.3d at 1322.

B. Substantive Reasonableness

      When reviewing for substantive reasonableness, we consider the totality of

the circumstances under a deferential abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, 51 (2007). The party challenging the sentence bears the

burden of establishing it is unreasonable based on the facts of the case and the 18

U.S.C. § 3553(a) factors. United States v. Shabazz, 887 F.3d 1204, 1224 (11th Cir.

2018).

      As to substantive reasonableness, a district court abuses its discretion when

it (1) fails to consider relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment by balancing the proper factors unreasonably. United States v. Irey,


                                           5
          USCA11 Case: 20-12380        Date Filed: 04/27/2021    Page: 6 of 8



612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). The proper factors are set out

in § 3553(a) and include the nature and circumstances of the offense, the criminal

history of the defendant, the seriousness of the crime, the promotion of respect for

the law, just punishment, adequate deterrence, and protection of the public. 18

U.S.C. § 3553(a).

       We have emphasized that we must give due deference to the district court to

consider and weigh the proper sentencing factors. Shabazz, 887 F.3d at 1224. The

district court also does not have to give all the factors equal weight and is given

discretion to attach great weight to one factor over another. United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). Along with the § 3553(a)

factors, the district court should also consider the particularized facts of the case

and the guideline range. Id. at 1259–60. However, it maintains discretion to give

heavier weight to any of the § 3553(a) factors or combination of factors than to the

guideline range. Id. at 1259. The district court also has wide discretion to decide

whether the § 3553(a) factors justify a variance. United States v. Rodriguez,

628 F.3d 1258, 1264 (11th Cir. 2010).

      Leri has failed to show his sentence is substantively unreasonable because

the district court made a clear error in judgment in balancing the § 3553(a) factors.

See Irey, 612 F.3d at 1189. The district court’s pronouncement of the sentence

showed that it considered several of the § 3553(a) factors. Specifically, the district


                                           6
          USCA11 Case: 20-12380       Date Filed: 04/27/2021    Page: 7 of 8



court’s express consideration of Leri’s “terrible” criminal history, as well as the

fact that most of his past convictions were misdemeanors, showed it considered

Leri’s history and characteristics. 18 U.S.C. § 3553(a). Additionally, the district

court considered the nature and circumstances of the offense in its finding of

certain mitigating circumstances—the amount of drugs involved, the fact they

came in lozenges, that they were prescribed to Leri, that he sold them, and that the

behavior was common with addicts. Id. The district court granted a 43-month

downward variance based on the mitigating factors noted, which showed it

accounted for Leri’s addiction and any mitigating effects it had. Further, its

consideration of the downward variance it gave Leri’s co-conspirator, even though

she had ten prior felony convictions, showed the district court considered the need

to avoid unwarranted sentence disparities.

      Additionally, the district court did not abuse its discretion by not giving Leri

a probationary sentence because, while it noted mitigating factors in granting him a

downward variance, it also weighed factors tending to show the seriousness of the

offense. It expressly noted that Leri had a “terrible” criminal history and that

fentanyl was having “disastrous effects on society,” which showed it weighed

Leri’s particular circumstances and the nature of the offense in determining

whether to reduce his sentence and, if so, how much to reduce it by. See Rosales-

Bruno, 789 F.3d at 1259-60. Although Leri argues the district court placed


                                          7
          USCA11 Case: 20-12380        Date Filed: 04/27/2021    Page: 8 of 8



insufficient weight on the role his addiction played in the offense, the district court

expressly considered it and had broad leeway in assigning its weight. The court

was within its discretion to weigh Leri’s addiction with the nature and

circumstances of the offense, his extensive criminal history, the sentences given to

his co-conspirators, and the need to promote respect for the law. Additionally, that

the sentence was below the guideline range and well below the statutory maximum

were further indicia of reasonableness. United States v. Foster, 878 F.3d 1297,

1309 (11th Cir. 2018) (stating we ordinarily expect a sentence within the guideline

range to be reasonable); United States v. Stanley, 739 F.3d 633, 656 (11th Cir.

2014) (explaining a sentence imposed well below the statutory maximum is an

indicator of a reasonable sentence). Therefore, because the district court did not

abuse its discretion by ignoring relevant factors or improperly weighing the

factors, the sentence was substantively reasonable and further reduction was not

warranted.

                                 II. CONCLUSION

      Accordingly, we affirm Leri’s sentences.

      AFFIRMED.




                                           8